Order entered December 14, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00989-CR

                           ISMAEL LOPEZ, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-80477-2021

                                       ORDER

      Before the Court is the State’s December 13, 2022 motion for extension of

time to file the State’s tendered brief. We GRANT the motion and ORDER the

State’s brief received with the motion filed as of the date of this order.


                                               /s/    ERIN A. NOWELL
                                                      JUSTICE